The Honorable Jimmie Don McKissack State Representative Post Office Box 599 Star City, AR  71667
Dear Representative McKissack:
This is in response to your request for an opinion on the following question concerning the "School Choice Act of 1989": Could a nonresident district with a higher percentage of white students accept a student from a resident district if the resident district had a smaller percentage of white than the nonresident district but did not change the majority?
Assuming that you are referring to the transfer of a white student, the answer to your question is "no."  This is exactly what is prohibited by the "School Choice Act of 1989."  The act is now codified at A.C.A. 6-18-206 (Supp. 1989) and it provides at subsection (g)(1) that:   (1)  No student may transfer to a nonresident district where the percentage of enrollment for the student's race exceeds that percentage in his resident district.
The above language prohibits the transfer of a student from a resident district to a nonresident district if the nonresident district has a higher percentage of his race than that of the resident district.*  The act does not concern itself with whether the transfer would alter the majority status of any race.  If the nonresident district has a higher percentage of that student's race, then under the act the transfer may not be made.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
* It should be noted, however, that this provision will not apply where it would result in a conflict with a desegregation court order. See A.C.A. 6-18-206(g)(2) (Supp. 1989).